               Case 2:20-cv-00738-TSZ Document 14 Filed 06/05/20 Page 1 of 2



 1                                                                    The Honorable Thomas S. Zilly
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                             UNITED STATES DISTRICT COURT
13                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
14
15   NINTENDO OF AMERICA INC.,
16                                                        NO. 2:20-cv-00738-TSZ
17                       Plaintiff,
18                                                        ORDER GRANTING PLAINTIFF’S
19            v.                                          MOTION FOR LEAVE TO FILE
20                                                        OVERSIZED BRIEF
21   ANXCHIP.COM, et al.,
22
23                       Defendants.
24
25
26
27
28           This matter came before the Court on Plaintiff’s Motion for Leave to File an Oversized
29   Brief, docket no. 12. Plaintiff’s Motion is GRANTED. Plaintiff’s Alternative Service Motion
30
31   shall not exceed 16 pages.
32
33           DATED this 5th day of June, 2020.
34
35
36
37
                                                         A
                                                         Thomas S. Zilly
38
39                                                       United States District Judge
40
41
42
43
44
45


     ORDER - 1                                                     GORDON      600 University Street
     No. 2:20-cv-00738                                              TILDEN     Suite 2915
                                                                   THOMAS      Seattle, WA 98101
                                                                   CORDELL     206.467.6477
               Case 2:20-cv-00738-TSZ Document 14 Filed 06/05/20 Page 2 of 2



 1   Presented by:                           Presented by:
 2
 3   GORDON TILDEN THOMAS &                  JENNER & BLOCK LLP
 4   CORDELL LLP
 5
 6     /s/ Michael P. Brown__________          /s/ Alison I. Stein____________
 7   Michael Brown, WSBA #45618              Alison I. Stein (Pro Hac Vice)
 8   Michael Rosenberger, WSBA 1730          Cayman C. Mitchell (Pro Hac Vice)
 9   One Union Square                        919 Third Avenue
10   600 University Street, Suite 2915       38th Floor
11   Seattle, WA 98101                       New York, NY 10022
12   Telephone: (206) 467-6477               Telephone: (212) 891-1600
13   mrosenberger@gordontilden.com           Facsimile: (212) 891-1699
14   mbrown@gordontilden.com                 astein@jenner.com
15                                           cmitchell@jenner.com
16
17                                           Christopher S. Lindsay (Pro Hac Vice)
18                                           633 West 5th Street
19                                           Suite 3600
20                                           Los Angeles, CA 90071
21                                           Tel: (213) 239-5100
22                                           clindsay@jenner.com
23
24                                           Attorneys for Plaintiff Nintendo of America Inc.
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42                                           *Admitted only in Massachusetts, not admitted in
43                                           New York. Practicing under the supervision of
44                                           the partnership of Jenner & Block LLP
45


     ORDER - 2                                               GORDON    600 University Street
     No. 2:20-cv-00738                                        TILDEN   Suite 2915
                                                             THOMAS    Seattle, WA 98101
                                                             CORDELL   206.467.6477
